CON’C'OKRIire IN' paut;
DISSENTING IN' PART
Richardson, Judge:
I concur in the opinion of Judge Rosenstein insofar as it concerns entries WH3192 and WH374 of protest 68/23943, and would join in any separate judgment entered under protest 68/ 23943 upon such opinion. However, I would dismiss protest 68/52885 filed against entry 37215 for prematurity by reason of the fact that in contravention of 19 U.S.C.A., section 1503(a) (section 503(a), Tariff Act of 1930, as amended by the Customs Simplification Act of 1953) liquidation of the subject entry was not made upon a final appraised value, and as such, is void, liquidation having taken place within 60 days of the date of the appraiser’s report. See United States v. Boston Paper Board Co., 23 CCPA 372, T.D. 48233 (1936), and other cases cited in my dissenting opinion in National Silver Co. v. United States, 67 Cust. Ct. 262, C.D. 4283, 333 F. Supp. 551, decided October 14,1971, appeal pending in suit number 5492. It is the duty of the district direc*66tor of customs to liquidate entry 37215 in the manner provided for by law so that plaintiff Wo Kee & Company may file a valid protest against said entry if it be so advised.